Citation Nr: 1040177	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral hearing 
loss disability.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1958 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 2007, the Veteran appeared at a hearing before a Decision 
Review Officer.  A transcript of the hearing is in the Veteran's 
file. 

In April 2009, the Board remanded the case for additional 
development.  

The reopened claims of service connection for a bilateral hearing 
loss disability and for tinnitus are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In a rating decision in February 2005, the RO denied the 
claims of service connection for a bilateral hearing loss 
disability and for tinnitus; after the Veteran was notified of 
the adverse determination and of his procedural and appellate 
rights in February 2005, he did not appeal the rating decision 
and the rating decision became final by operation of law based on 
the evidence of record at the time.

2.  The additional evidence presented since the rating decision 
in February 2005 by the RO, denying service connection for a 
bilateral hearing loss disability relates to an unestablished 
fact necessary to substantiate the claim of service connection.

3.  The additional evidence presented since the rating decision 
in February 2005 by the RO, denying service connection for 
tinnitus, relates to an unestablished fact necessary to 
substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the 
claim of service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2010).

2.  New and material evidence has been presented to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the application to reopen the claims of service connection for 
a bilateral hearing loss disability and for tinnitus is favorable 
to the Veteran, no further action is required to comply with the 
VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in February 2005, the RO denied service connection 
for a bilateral hearing loss disability and for tinnitus on the 
basis that the claimed disabilities were not shown until many 
years following service and were unrelated to service.  

In a letter, dated in February 2005, the RO notified the Veteran 
of the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal the 
adverse determination by notifying the RO of his intention within 
one year from the date of the letter.  

As the Veteran did not indicate his disagreement within the time 
allotted, the rating decision by the RO in February 2005 became 
final by operation of law, except the claims may be reopened if 
new and material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
February 2005 is summarized as follows.  

The service records show that the Veteran served on active duty 
from December 1958 to December 1962.  There was no complaint, 
findings, or diagnosis of hearing loss or tinnitus during 
service.  At the time of hearing tests administered on enlistment 
in December 1958 and on separation in December 1962, the Veteran 
was 15/15 for whispered voice and spoken voice.  At the time of a 
January 1965 physical examination for reenlistment in the Naval 
Reserve, the Veteran was 15/15 for whispered voice and spoken 
voice.  He denied having any ear trouble on a Report of Medical 
History.  

After service, records show that the Veteran complained to his 
private physician in December 1980 of hearing loss in both ears, 
which had apparently been documented on an employment physical 
examination.  

The impression was high frequency hearing loss by history.  On a 
VA audiology consultation in August 2002, the Veteran described 
difficulty in understanding speech in a group setting or in other 
noisy situations.  He related that on a hearing test at Balboa 
Naval Hospital years previously he was told that he had high 
frequency hearing loss.  A hearing test by VA in August 2002 
confirmed hearing loss.  

In statements, the Veteran maintained that he had hearing loss 
and tinnitus related to exposure to noise.  He stated that the 
only noise that he was exposed to was at Miramar, Naval Air 
Station.  He related that he underwent a hearing test at Balboa 
Naval Hospital in 1981 or in 1982 and was told that his hearing 
loss and ringing in his ears was the result of noise damage.  

On a VA examination in October 2004, the diagnosis was bilateral 
sensorineural hearing loss.  With regard to tinnitus, the Veteran 
indicated that he had a sensitivity to loud noises.  The examiner 
stated that there was inadequate documentation regarding hearing 
loss and tinnitus in the record, and the examiner therefore 
expressed the opinion that it was less likely as not that hearing 
loss and tinnitus were was caused by or a result of military 
service.  

Current Claims to Reopen

As the unappealed rating decision in February 2005 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 U.S.C.A. 
§ 5108.

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).

As the Veteran's application to reopen the claim was received in 
June 2005, the current regulatory definition of new and material 
evidence applies.

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).



For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The presumption of credibility is rebuttable 
when the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  

Analysis

The additional VA records, dated from 2002 to 2008, show that the 
Veteran continued to receive treatment for sensorineural hearing 
loss in each ear.  Further, he was part of a tinnitus study 
conducted by VA beginning in November 2004.  Private medical 
records, dated in February and March 1998, indicate the presence 
of tinnitus and high frequency hearing loss, particularly of the 
left ear, which was confirmed by audiogram.  The Veteran's wife 
indicated in a statement, dated in March 2006, that the Veteran 
has had hearing and tinnitus problems from the onset of their 
marriage 27 years earlier.  

A fellow serviceman stated that he knew the Veteran during 
service and could attest to the exposure to noise where the 
Veteran worked in a pay office about two blocks from the flight 
lines at Miramar Naval Air Station.  Various newspaper and 
magazine articles recount stories of hearing loss among veterans.  

Although the medical reports, statements, and articles are new 
because they had not previously been considered by the RO, the 
evidence does not relate to the unestablished fact necessary to 
substantiate the claims, that is, evidence linking the  bilateral 
hearing loss disability and tinnitus to his period of military 
service.  




Nevertheless, the additional evidence also included a private 
record, dated in October 1991, with a notation dated in February 
2006, from the Veteran's physician.  In October 1991, the 
physician indicated that an audiogram revealed sensorineural 
hearing loss, suggestive of noise induced hearing loss.  In the 
notation in February 2006, the physician expressed the opinion 
that the Veteran still had high frequency hearing loss that may 
have been caused by exposure to loud noises while in the 
military.  The medical opinion constitutes new and material 
evidence to reopen the claim of service connection for a 
bilateral hearing loss disability because the evidence relates to 
the unestablished fact necessary to substantiate the claim, that 
is, evidence linking a bilateral hearing loss disability to 
service.  

As for tinnitus, tinnitus is a condition under case law where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. App. 
370 (2002).  

As the Veteran is competent to establish the presence of tinnitus 
and the Veteran is competent describe symptoms of tinnitus during 
service, as his description of noise exposure in service is 
consistent with the places and circumstances of his service, as 
there is a possible association with between noise exposure and 
tinnitus, and as the claim was previously denied because tinnitus 
was unrelated to service, the Veteran's testimony is new and 
material evidence as the testimony relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence of 
current tinnitus that may be associated with service, which 
raises a reasonable possibility of substantiating the claim.  

As the evidence is new and material, the claims of service 
connection for a bilateral hearing loss disability and for 
tinnitus are reopened.







ORDER

As new and material evidence has been presented, the claim of 
service connection for a bilateral hearing loss disability is 
reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened, and to this extent 
only the appeal is granted.


REMAND

Prior to considering the claims of service connection for a 
bilateral hearing loss disability and for tinnitus on the merits, 
further development of the record is necessary to comply with 
VA's duty to assist in the development of facts pertinent to the 
claims.  38 C.F.R. § 3.159.

In the remand of April 2009, the Board requested that records 
from the U.S. Naval Hospital at Balboa, California from 1981 to 
1982 be obtained.  Subsequently, the RO requested the records but 
only for 1982.  The RO should make a request for the records 
dated in 1981.  Under Stegall v. West, 11 Vet. App. 268, 271 
(1998), a remand is necessary to ensure compliance with the 
Board's directive.

Since VA examination in October 2004,  additional evidence has 
been submitted, including a state of a private physician that 
addresses the question of whether the Veteran's hearing loss is 
related to noise exposure in service.  

As the evidence of record is insufficient to decide the claims, a 
VA medical examination and a medical opinion are needed under the 
duty to assist.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).




Accordingly, the case is REMANDED for the following action:

1.  Request records from the U.S. Naval 
Hospital at Balboa, California, dated in 
1981.  If the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e)

2.  Afford the Veteran a VA audiology 
examination to determine:

a).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current bilateral 
hearing loss disability is related to the 
Veteran's noise exposure in service; and,

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that any currently diagnosed 
tinnitus is at least as likely as not 
related to the Veteran's noise exposure in 
service. 

The VA examiner is asked to consider that 
the Veteran is competent to describe 
symptoms of impaired hearing and tinnitus 
in service even though hearing tests in 
service were within normal limits and 
tinnitus was not documented in service.  


Also the Veteran's statements are 
consistent, that is, credible, with the 
circumstances of his service, that is, 
noise exposure in service due to his 
proximity to a flight line. 

In formulating the opinion, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of hearing loss and 
tinnitus, in conjunction with the 
available clinical data, please comment 
on: 

Whether delayed hearing loss or 
tinnitus, as the Veteran denied ear 
trouble as of 1965 as shown by 
Reserve records, is consistent with 
the Veteran's noise exposure in 
service. 

Also the VA examiner is asked to consider 
these significant facts of the case.  

The service treatment records do not 
show any complaint or findings of 
hearing loss or of tinnitus, and 
hearing tests in December 1958 and 
December 1962 show that the Veteran 
was 15/15 for spoken voice and 
whispered voice.  In January 1965 on 
a Reserve reenlistment examination, 
the Veteran was 15/15 for spoken 
voice and whispered voice, and that 
on a report of medical history at 
that time he denied having any ear 
trouble. 





After service, there were complaints 
of high frequency hearing loss made 
to a private physician in December 
1980.  Private medical reports in 
1998 note the presence of tinnitus 
and high frequency hearing loss.  VA 
audiology records show high frequency 
hearing loss from at least August 
2002 and the fact that the Veteran 
participated in a tinnitus study 
beginning in November 2004.  

If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the examiner 
is asked to clarify whether actual 
causation cannot be determined because 
there are multiple potential causes, , when 
one cause, namely, the in-service noise 
exposure, is not more likely than any other 
to cause the Veteran's current hearing loss 
and tinnitus and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The Veteran's file must be made available 
to the VA examiner for review. 

3.  After the above development is 
completed, adjudicate the claims of service 
connection for a bilateral hearing loss 
disability and for tinnitus on the merits.  
If any benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 







The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


